UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6331



JAMES M. BROTEN, a/k/a Jim Broten,

                                            Plaintiff - Appellant,


          versus


CHARLESTON COUNTY DETENTION CENTER; J. ALTON
CANNON, JR., Sheriff; ROLAND H. WINDHAM, JR.,
Charleston County Administrator; CHIEF DEPUTY
K. P. NOVAK, Chief Jailor; OFFICER CCDC
OFFICER   FORRESTER;  OFFICER   CCDC  OFFICER
TIPTON; UNKNOWN, CCDC Tag Team Officers;
UNKNOWN, CCDC Nurse Betty; JOHN DOES, unknown
CCDC officers,

                                           Defendants - Appellees,


          and


US MARSHALS; D. LYNES, a/k/a D. Lyons, Interim
Chief United States Marshalls Service,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:04-cv-01413-RBH)


Submitted: July 20, 2006                        Decided: July 26, 2006
Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James H. Broten, Appellant Pro Se. Eugene P. Corrigan, III, Michael
J. Ferri, GRIMBALL & CABANISS, Charleston, South Carolina; Robert
Holmes Hood, HOOD LAW FIRM, Charleston, South Carolina; Robert
Gerald Chambers, Jr., Ashley S. Heslop, TURNER & PADGETT,
Charleston, South Carolina; Barbara Murcier Bowens, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          James M. Broten appeals the district court’s orders

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court. Broten v. Charleston

County Det. Ctr., No. 8:04-cv-01413-RBH (D.S.C. Feb. 15, 2006). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -